ACCEPTED
                                                                                  03-14-00119-CV
                                                                                         3667320
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              1/6/2015 2:35:04 PM
                            NO. 03-14-00119-CV                                  JEFFREY D. KYLE
                                                                                           CLERK
                        IN THE COURT OF APPEALS
                        THIRD DISTRICT OF TEXAS
                             AUSTIN, TEXAS                       FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          1/6/2015 2:35:04 PM
                                                             JEFFREY D. KYLE
                 EMERGENCY SERVICE PARTNERS,           L.P.,      Clerk
                  ORLANDO R. MAGALLANES, M.D., and
                       JACK W. PIERCE, M.D.,
                                             Appellants
                                     v.
                SHARON ROTHERT and FRED ROTHERT,
                                          Appellees



                APPELLANT JACK W. PIERCE, M.D.'S
                   MOTION TO DISMISS APPEAL




      Appellant Jack W. Pierce, M.D. files this motion to dismiss his

appeal, and in support of this motion shows:

                              Notice of Appeal

      Appellant Jack W. Pierce, M.D. perfected his appeal on March 3, 2014

by filing his notice of appeal.

                                  Dismissal

      Appellant Jack W. Pierce, M.D. no longer wishes to pursue his appeal.
                                     No Opposition from Appellees

        Appellees Sharon and Fred Rothert do not oppose this motion.

Appellants Emergency Service Partners, L.P. and Orlando R. Magallanes,

M.D. filed their own motion to dismiss appeal on January 5, 2015 with this

Court.

                                                       Costs

        Appellant Jack W. Pierce, M.D. agrees to pay all costs incurred

concerning his portion of this appeal.

                                              Request for Relief

        For these reasons, Appellant Jack W. Pierce, M.D. asks this Court to:

             • grant this motion; and

             • dismiss Appellant Jack W. Pierce, M.D.'s appeal.




Appellant Jack W. Pierce, M.D.'s Motion to Dismiss Appeal                 Page 2
                                                      Respectfully submitted,

                                                       lsI J. Mark Holbrook
                                                      J. Mark Holbrook
                                                      State Bar No. 09819500
                                                      E-mail:mholbrook@mholbrooklaw.com

                                                      HOLBROOK LAW FIRM
                                                      P. O. Box 26692
                                                      Austin, Texas 78731
                                                      (512) 658-7914
                                                      (512) 482-0342 (Telecopy)

                                                      David M. Davis
                                                      Texas State Bar No. No. 05477500
                                                      ddavis@dwlaw.com
                                                      Davis & Wright, P .C.
                                                      5113 Southwest Parkway, Suite 115
                                                      Austin, Texas 78735
                                                      Telephone: (512) 482-0614
                                                      Facsimile: (512) 482-0342

                                                      ATTORNEYS FOR APPELLANT
                                                      JACK W. PIERCE, M.D.




Appellant Jack W. Pierce, M.D:s Motion to Dismiss Appeal                                  Page 3
                             CERTIFICATE OF CONFERENCE

      The attorney for Appellant Jack W. Pierce, M.D. has conferred with
the attorneys for Sharon and Fred Rothert, who do not oppose this motion.
The attorney for Appellant Jack W. Pierce, M.D. has conferred with the
attorneys for Appellants Orlando R. Magallanes, M.D. and Emergency
Service Partners, L.P. , who do not oppose this motion.

                                                           lsI J. Mark Holbrook
                                                           J. MARK HOLBROOK




Appellant Jack W. Pierce, M.D:s Motion to Dismiss Appeal                          Page 4
                      CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document has
been sent to counsel listed below on January 6, 2015.

        Eugene W. Brees, II                                via eFiling / Facsimile
        State Bar No. 02947500
        Michelle M. Cheng
        State Bar No. 00796345
        WHITEHURST, HARKNESS, BREES & CHENG, P.C.
        5113 Southwest Parkway, Suite 150
        Austin, Texas 78735
        Telephone: (512) 476-4346
        Telecopier: (512) 476-4400
        Counselfor Appellees
        Sharon Rothert and Fred Rothert

        Robinson C. Ramsey               via eFiling / Facsimile
        State Bar No. 16523700
        LANGLEY & BANACK, INC.
        Trinity Plaza II, Suite 900
        745 East Mulberry Avenue
        San Antonio, Texas 78212
        Telephone: (210) 736-6600
        Telecopier: (210) 735-6889
        Counselfor Appellants
        Emergency Service Partners, L.P.
        and Orlando R. Mallanes, M.D.

                                                           lsI J. Mark Holbrook
                                                           J. MARK HOLBROOK




Appellant Jack W. Pierce, M.D:s Motion to Dismiss Appeal                             PageS